Title: To George Washington from Colonel Rufus Putnam, 13 July 1779
From: Putnam, Rufus
To: Washington, George


        
          Constitution Island [N.Y.] July 13th 1779
        
        Report of observations made at Verrplanks Point taken this Morning.
        The Roof of the Block House in Fort De La Fyatte taken off Proverbelly with a desiyne to add another Story of Timber work—the Block house on Stonney hill quite inclosed with a parrapet, or New flush or Redan in a line of there other works Next the Block house on the North River a New work on the old Barbitt battery built by the americans Enlarged and Eambresure made which Rake the beach and flats towards the bridge. The abbette in front of there works continued down the bank and across the beach to Low warter marke.
        from the Bridge across the Marsh towards the Stone house is about Eighty Rod. the Beach here at low warter is about three Rod wide, Nearly on a levil with the Marsh where was a Small fier, where I apprehend a night Picket is posted after you leave the Marsh between the high bank and the warter the beach is not Quite So wide the distance to march here before you are in the Rear of their line of works is also about Eighty Rod directly in front and under the Rake of the afore

Said american battery which is Return’d from there line of Works and is built on a part of the Point that projects more in to the bay and servs as a kind of flank and in front of which there Encampment must be entered.
        I had in my party a Number of inteligent Soldiers of Colo. Nixons Regiment who were Stationed in the Spring, of last years; and this, at the Stone house I proposed to them last eving to pilate me across the crick below the bridge in order as I pretended to take of[f] Some of the out guards they told me about three Rod from the bridge they could take me across where the warter at low tide was Not more then knee deep I wished them to carry me further off as in ordor to avoide a Sentry which I apprehended might be posted at the bridge they told me they could not I asked them why they Said the flats was the mins. knee deep in general and Some placs much deeper I asked them if they were Sure of it they Said yes they had often waided in upon them and Some of [them] had on a bar that Run out ben Quite to the Island I asked them if there was no giting to the Beach in Rear of the bridge from the Island they Said no. I asked than if there was no waidering place up the crick in the Marsh they Said there was Nearly opposit the block house but the[y] did not know if they could find it in the night and aded the Crick was very winding Runing Quite across the Marsh Several times and they knew of but one place that it was fordable. I asked them if this crick had communication with the other above the point they Said they beleived not, they had gon from the grate Rode by a Sertain log house (which they descr[i]bed) to the Stone house on the Point in a foot path in which they crossed only a Very Small Runn and that it was hard ground in general.
        the bridge over the crick at the upper end of the point is not only Striped of the plank but the Strung peices are most of them gone the butment only Remain good—I took my Stand this morning before light a few Rods from the old church the morning was not So favorable as I could have wished but I had Several fair observation as the Sun passed through the openings of the clouds I could See very little of the works on Stonney Point Nowthing to contradict my observation made from the hill on the west Sid the River—on the beach South of the crick that Sepperates Stonney point an Island from the main I discovered a Small guard Round a fire—and on Verrplanks Point Neare the edge of the hill coming on to the Marsh from the Stone house towards the bridge was also a fier where I conclude they had a picket in the night and from which a Sentry it is most provable is posted on the beach at or neare the Bridge haveing made all the observations in my power and being determined to come Immediately to camp I marched my party which consisted of fifty (Rank & file) and paraded

there in open Vew Near the church they maned there works and the gua⟨r⟩d at the Stone house Turned out which Consisted of one officer and about 20 men. The Emission [of] Rain while I was out prevented my being abel to perform the Service Sooner. I am Sir your Humble Servt.
        there is no posability of carrying artillery from peaks kill to the brick House or church without passing the common Rode in that part opposit the upper end of the Point.
        Sence I Saw your Exelency[,] in conversation with Lt Colo. Smith and Major Thompson they Informed me that when a part of Colo. Nixons Regiment was Stationed in Forte De La Fyette, they Examined the foot path (Spoken of by the Soldiers) leading off between the two cricks in order to make there Retreat that way in case the Enemy took possestion of the two Bridges. Colo. Smith and Major Thomson gave the Same account as mentioned by the Soldiers and add that at present no carrages can pass that way but it may be made a Tollarable Rode. when I had determind to Return I Shew my party neare the church they maned there works and an officer guard of about 20 paraded by the Stone House which Remains only Inclosed with an abbettee.
        the bridge over Peeks kill below Contintl village was brook up when our people left that Quartr.
      